DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed April 18, 2022 has been entered. Claims 1-20 remain pending in the application. Applicant's amendments to the Claims have overcome each and every 112(a), 112(b), and 101 rejections previously set forth in the Non-Final Office Action mailed January 18, 2022.

Non-Compliant amendment Under 37 CFR 1.121
The amendment filed on April 18, 2022 is non-compliant under 37 CFR 1.121(c) for not providing claim amendment identifiers in the claim listing.  Claims 10, 13, 15, and 18 have been amended but do not show the status of every claim that is indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). The non-compliant amendment has been entered and considered, however, all future amendments must comply with 37 CFR 1.121.

Claim Objections
Claims 6, 10, 15, and 20 are objected to because of the following informalities:
In claims 6 and 10, “the distributed immutable ledger the second block being” should read --the distributed immutable ledger, the second block being--.  
In claims 15 and 20, “the distributed immutable ledger the first block being” should read --the distributed immutable ledger, the first block being--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Asthana et al. (US 2019/0268277 A1; hereinafter Asthana) in view of Dutta (US 2019/0392164 A1; Dutta).
With respect to claims 1, 11, and 16:
	Asthana teaches A computer-implemented method in a communications network comprising a first process engine, a second process engine, a distributed immutable ledger in communication with the first process engine and the second process engine over the communications network to provide for execution of operations, the method comprising: (By disclosing, the systems, computer-implemented methods, computer program products, and networks include and facilitate an orchestration engine using a blockchain for a cloud resource digital ledger  to perform the operations. See at least Asthana: paragraph(s) [0002], [0024], [0042] & [0045])
A computer-implemented system comprising: (See at least Asthana: paragraph(s) [0002])
at least one programmable processor; and (See at least Asthana: paragraph(s) [0005])
a non-transitory machine-readable medium storing instructions that, when executed by the at least one programmable processor, cause the at least one programmable processor to perform operations comprising: (See at least Asthana: paragraph(s) [0005])
A computer program product comprising a non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising: (See at least Asthana: paragraph(s) [0002] & [0005])
depositing, by a first party using a first process engine, at least one instruction onto one or more data blocks of a distributed immutable ledger implemented to have a plurality of data blocks connected by way of logical links in a sequential chain, (By disclosing, the computer-implemented method can also comprise adding, by the system, first event data indicative of a first event associated with the one or more computing resources into a first data block of a blockchain dataset for the cloud-based computing platform. See at least Asthana: paragraph(s) [0004]-[0006])
the at least one instruction being associated with information deposited onto the one or more data blocks, the deposited information comprising at least one of data or [metadata] utilizable by a second party, using a computing application and the second process engine, to perform one or more operations according to the at least one instructions as related to a first step in a process being managed by the first party, the first party and the second party utilizing the [metadata] for workflow synchronization and to determine workflow progress of one or more processes associated with the deposited information; (By disclosing, the blockchain can be a sequence of data blocks that corresponds to a sequence of the one or more events for the cloud-based computing platform. In addition, an orchestration (synchronization) engine can manage computing resources and/or workflows in a cloud computing environment (communications network). Also, the blockchain component 106 (first party) can add event data (metadata or instruction deposited by the first party) indicative of an event associated with a contract transaction (e.g., a smart contract transaction) between the one or more computing resources into a blockchain dataset (data block) for the cloud-based computing platform 112, and one or more events associated with the multiple parties (the second party or second process engine) and/or the multiple resources can be managed through one or more contract transactions (e.g., one or more smart contract transactions) (performing the instruction by the second party) that are persisted in a blockchain ledger. Therefore, the multiple parties can obtain a consistent view (confirming that the processes are performed) of a cloud-based computing platform. Furthermore, a rate (progress state of processes) of addition of one or more events into the blockchain dataset may vary according to risk level data indicative of a risk level associated with the cloud-based computing platform 112 during a defined period of time, and a first risk level can be associated with a transaction that is performed infrequently by a virtual machine of the cloud-based computing platform 112 during normal usage (e.g., a transaction is performed every minute that includes information regarding a running state of a central processing unit and/or memory). See at least Asthana: paragraph(s) [0041]-[0042], [0048]-[0049], [0062], [0096], [0004]-[0006] & [0058]. For the compact prosecution, the limitations have been considered already with prior art searches and citations, as stated above. However, it is also noted that the limitation “the deposited information comprising at least one of data or metadata utilizable by a second party, using a computing application, to perform one or more operations according to the at least one instructions as related to a first step in a process being managed by the first party, the first party and the second party utilizing the metadata for workflow synchronization and management of progress status of one or more processes associated with the deposited information” is a non-functional descriptive material and also an intended use, as stated in Examiner’s Note below.) 
reading one or more results deposited onto one or more blocks of the distributed immutable ledger, the one or more results having been generated by the second party according to the at least one instruction deposited by the first party; and (By disclosing, the cloud resource digital ledger component 102 (first party) can store a global state and/or one or more event transactions (instruction) for one or more cloud resources. In addition, the orchestration engine 402, the support provider device 404, the application provider device 406, the service provider device 408, the cloud provider device 410 and/or the customer device 412 (second party) can employ a blockchain dataset for reflection of a global state and/or one or more event transactions (results) associated with the cloud-based computing platform 112. In addition, event data or event data (instruction) is added to a blockchain, and the events may include requests associated with the cloud-based computing platform. A “request” must include one party to request the event and another party(s) to perform the request. And results should be generated by performing the “request” through contract transaction (smart contract). See at least Asthana: paragraph(s) [0042], [0049], [0060] & [0063])
utilizing, by the first party, at least a portion of the one or more results deposited by the second party to confirm that the one or more processes associated with the deposited information are performed by the second party according to the at least one instruction, (By disclosing, content stored in the blockchain dataset and/or a rate of addition to the blockchain dataset can be controlled by the blockchain component 106. Furthermore, a rate of addition of one or more events into the blockchain dataset may vary according to risk level data indicative of a risk level (results) associated with the cloud-based computing platform 112 during a defined period of time. In addition, the system 400 can employ one or more contracts to securely add one or more event transactions to a blockchain data set.. a chain code to verify that one or more events (e.g., one or more transactions) are valid (utilizing the results to confirm that the process are performed). See at least Asthana: paragraph(s) [0049] & [0063]. For the compact prosecution, the limitations have been considered already with prior art searches and citations, as stated above. However, it is also noted that the limitation “to confirm that the one or more processes associated with the deposited information are performed by the second party according to the at least one instruction” is an intended use, as stated in Examiner’s Note below.)
the at least one instruction including control information to implement rules and conditions associated with how the one or more processes are managed or how associated transactions or workflow are verified or monetized. (By disclosing, event data indicative of an event (instruction) associated with a contract transaction (e.g., a smart contract transaction) (transactions or workflow are verified) between the one or more computing resources can be added into the blockchain. The events can include requests associated with the cloud-based computing platform. A request comes from a first party and is deposited as an event data in a data block, and the request is to be executed by a second party. In addition, at 904, first event data indicative of a first event associated with the one or more computing resources is added, by the system (e.g., by blockchain component 106), into a first data block of a blockchain dataset for the cloud-based computing platform, which can be a start to a process. See at least Asthana: paragraph(s) [0042], [0063], [0075] & [0093])
a third process engine being incorporated in form of a smart contract supported by a virtual machine provided by the distributed immutable ledger to, independent of the first process engine and the second process engine, control transactions or workflow associated with the one or more processes. (By disclosing, the one or more computing resources can be computing resources for a virtual machine, storage, middleware, other hardware and/or other software. One or more events associated with the management of the one or more computing resources can be added into a blockchain. For instance, event data indicative of an event associated with a contract transaction (e.g., a smart contract transaction) between the one or more computing resources can be added into the blockchain. The computing resources are separate from one another, so as to be independent. See at least Asthana: paragraph(s) [0042])
	However, Asthana does not teach explicitly ...metadata.
	Dutta, directed to application level data security and thus in the same field of endeavor, teaches 
...the at least one instruction being associated with information deposited onto the one or more data blocks, the deposited information comprising at least one of data or metadata utilizable by a second party, using a computing application and the second process engine, to perform one or more operations according to the at least one instructions as related to a first step in a process being managed by the first party, the first party and the second party utilizing the metadata for workflow synchronization and to determine workflow progress of one or more processes associated with the deposited information; (By disclosing, the metadata for the data to be stored is written to the local ledger 145 along with the information required to perform the data protection routine. The metadata includes, for example, a pointer to the location at which the data is stored, the type of data stored, a data field name, a timestamp of the data, and the type of data protection utilized, whether the data is encrypted or clear, a pointer to an encryption key, an encryption algorithm utilized (or an equivalent metadata information for tokenization, masking, or hashing), a digital signature of a hash, and the like. In addition, the system may utilize distributed ledger technology, such as blockchain. The system may implement and deploy a smart contract protocol among one or more devices (first or second party or process engine) to enable the devices to interact with components in the system. Distributed ledgers may be deployed on one or more of the devices, or to dedicated ledger nodes, to provide a record of all transactions (performed and confirmed) occurring with the protected data. In addition, the blockchain may implement smart contracts that enforce data workflows in a decentralized manner. See at least Dutta: paragraph(s) [0024], [0019], [0022], [0031], [0047], [0049], [0055] & [0057])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the orchestration engine using a blockchain for a cloud resource digital ledger of Asthana to incorporate the application level data security teachings of Dutta for the benefit of providing field level data security without requiring modifications to existing applications or needing to use custom applications. (See at least Dutta: paragraph(s) [0002])
Examiner’s Note: 
(1)  Claimed expressions of “the deposited information comprising at least one of data or metadata utilizable by a second party, using a computing application and the second process engine, to perform one or more operations according to the at least one instructions as related to a first step in a process being managed by the first party, the first party and the second party utilizing the metadata for workflow synchronization and to determine workflow progress of one or more processes associated with the deposited information” in claim 1, lines 9-14 and claim 11, lines 10-15, and “the deposited information comprising at least one of data or metadata utilizable by a second party, using a computing application and a second process engine, to perform one or more operations according to the at least one instructions as related to a first step in a process being managed by the first party” in claim 16, lines 8-11 represent non-functional descriptive material and are not functionally involved in the recited steps nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific “deposited information”, “computer application”, and “metadata”.  Further, the structural elements remain the same regardless of the specific “deposited information”, “computer application”, and “metadata”.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004); MPEP 2111.05.
 (2)	The limitations “to perform one or more operations according to the at least one instructions as related to a first step in a process being managed by the first party, the first party and the second party utilizing the metadata for workflow synchronization and to determine workflow progress of one or more processes associated with the deposited information” in claim 1, lines 10-14 and claims 11, lines 11-15, “to perform one or more operations according to the at least one instructions as related to a first step in a process being managed by the first party” in claim 16, lines 9-11, and “to confirm that the one or more processes associated with the deposited information are performed by the second party according to the at least one instruction” in claim 1, lines 19-20 and corresponding lines of claims 11 and 16, are an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
With respect to claims 2, 12, and 17:
	Asthana and Dutta teach the method of claim 1, the system of claim 11, and the computer program product of claim 16, as stated above.
	Asthana further teaches wherein the second process engine is compatible with the first process engine to: (By disclosing, one or more events associated with the multiple parties and/or the multiple resources can be managed through one or more contract transactions (e.g., one or more smart contract transactions) that are persisted in a blockchain ledger. See at least Asthana: paragraph(s) [0042] & [0061]-[0062])
monitor a first data block of the distributed immutable ledger for the at least one instruction; (By disclosing, an event can include... monitoring a computing resource associated with the cloud-based computing platform. See at least Asthana: paragraph(s) [0042])
perform the one or more operations according to the at least one instruction in order to advance the process being managed by the first party to a second step in the process; and (By disclosing, an event can include... performing a security process associated with the cloud-based computing platform. See at least Asthana: paragraph(s) [0042])
deposit the one or more results on a second data block monitored by the first process engine. (By disclosing, updating a computing resource associated with the cloud-based computing platform, an event can include... invoking an application programming interface associated with the cloud-based computing platform, etc. See at least Asthana: paragraph(s) [0042])
With respect to claims 3, 13, and 18:
	Asthana and Dutta teach the method of claim 2, the system of claim 12, and the computer program product of claim 17, as stated above.
	Asthana further teaches further comprising deploying one or more of the first process engine and the second process engine on the distributed immutable ledger to orchestrate an execution of process flow and data exchanges between the first party and the second party. (By disclosing, an orchestration engine can manipulate and/or compose one or more computing resources associated with a cloud-based computing platform. In addition, one or more events associated with the multiple parties and/or the multiple resources can be managed through one or more contract transactions (e.g., one or more smart contract transactions) that are persisted in a blockchain ledger. See at least Asthana: paragraph(s) [0042])
Examiner’s Note: 
(1)  The limitations “to orchestrate an execution of process flow and data exchanges between the first party and the second party” in claims 3, 13, and 18 are an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
With respect to claims 4, 14, and 19:
	Asthana and Dutta teach the method of claim 1, the system of claim 11, and the computer program product of claim 16, as stated above.
	Asthana further teaches wherein one or more records are maintained on the distributed immutable ledger, the one or more records comprising: the at least one instruction, the deposited information by the first party, and the deposited results by the second party. (By disclosing, one or more events associated with the management of the one or more computing resources can be added into a blockchain. For instance, event data indicative of an event associated with a contract transaction (e.g., a smart contract transaction) between the one or more computing resources can be added into the blockchain. The one or more events can include, for example, one or more requests associated with the cloud-based computing platform, one or more changes associated with the cloud-based computing platform, one or more controls associated with the cloud-based computing platform, one or more updates associated with the cloud-based computing platform, and/or one or more other events associated with the cloud-based computing platform. See at least Asthana: paragraph(s) [0042])
With respect to claims 5 and 15:
	Asthana and Dutta teach the method of claim 1 and the system of claim 14, as stated above.
	Asthana further teaches 
wherein the deposited information by the first party are stored on a first block on the distributed immutable ledger, the first block being monitored by the second party. (By disclosing, the learning component 202 can monitor the cloud-based computing platform 112 to facilitate learning of one or more features and/or information related to one or more resources associated with the cloud-based computing platform 112. See at least Asthana: paragraph(s) [0006] & [0054])
	Furthermore, Dutta, in the same field of endeavor, teaches wherein the deposited information by the first party are stored on a first block on the distributed immutable ledger such that the first block is monitored by the second party. (By disclosing, smart contract 125 may monitor data and perform data protection as required by the device. See at least Dutta: paragraph(s) [0044])
With respect to claim 6:
	Asthana and Dutta teach the method of claim 1, as stated above.
	Asthana further teaches wherein the one or more results deposited by the second party are stored on a second block on the distributed immutable ledger, the second block being monitored by the first party. (By disclosing, the learning component 202 can monitor the cloud-based computing platform 112 to facilitate learning of one or more features and/or information related to one or more resources associated with the cloud-based computing platform 112. See at least Asthana: paragraph(s) [0006] & [0054])
	Furthermore, Dutta, in the same field of endeavor, teaches wherein the one or more results deposited by the second party are stored on a second block on the distributed immutable ledger such that the second block is monitored by the first party. (By disclosing, smart contract 125 may monitor data and perform data protection as required by the device. See at least Dutta: paragraph(s) [0044])
With respect to claim 7:
	Asthana and Dutta teach the method of claim 1, as stated above.
	Asthana further teaches wherein the metadata identifies a state of the one or more processes associated with the deposited information to enable the first party and the second party determine progress in workflow associated with the one or more processes. (By disclosing, an orchestration engine can manage computing resources and/or workflows in a cloud computing environment. For instance, an orchestration engine can create, modify, configure and/or delete computing resources such as, for example, infrastructure computing resources, virtual machine computing resources, hardware computing resources, software application computing resources, etc. In addition, an orchestration engine can manipulate and/or compose one or more computing resources associated with a cloud-based computing platform. The one or more computing resources can be computing resources for a virtual machine, storage, middleware, other hardware and/or other software. One or more events associated with the management of the one or more computing resources can be added into a blockchain. See at least Asthana: paragraph(s) [0041]-[0042], [0060] & [0063])
	Furthermore, Dutta, in the same field of endeavor, teaches 
wherein the metadata identifies a state of the one or more processes associated with the deposited information to enable the first party and the second party determine progress in workflow associated with the one or more processes. (By disclosing, the blockchain may implement smart contracts that enforce data workflows in a decentralized manner. The system may also include applications deployed on user devices such as, for example, computers, tablets, smartphones, Internet of Things devices ("IoT" devices), etc. The applications may communicate with the blockchain (e.g., directly or via a blockchain node) to transmit and retrieve data. See at least Dutta: paragraph(s) [0022])
Examiner’s Note: 
(1)  The limitations “to enable the first party and the second party determine progress in workflow associated with the one or more processes” in claim 7, lines 2-3 are an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
With respect to claim 8:
	Asthana and Dutta teach the method of claim 6, as stated above.
	Asthana further teaches wherein the metadata enables the first party and the second party utilize the distributed immutable ledger as a distributed environment in which the workflow is manageable between two or more parties according to state information communicated between the two or more parties. (As stated above with respect to claim 7, see at least Asthana: paragraph(s) [0041]-[0042], [0060] & [0063])
	Furthermore, Dutta, in the same field of endeavor, teaches wherein the metadata enables the first party and the second party utilize the distributed immutable ledger as a distributed environment in which the workflow is manageable between two or more parties according to state information communicated between the two or more parties. (As stated above with respect to claim 7, see at least Dutta: paragraph(s) [0022])
Examiner’s Note: 
(1)  The limitations “enables the first party and the second party utilize the distributed immutable ledger as a distributed environment in which the workflow is manageable between two or more parties according to state information communicated between the two or more parties” in claim 8, lines 1-4 are an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
With respect to claim 9:
	Asthana and Dutta teach the method of claim 7, as stated above.
	Asthana further teaches wherein the metadata enables the first party and the second party synchronize the workflow associated with the one or more processes. (As stated above with respect to claim 7, see at least Asthana: paragraph(s) [0041]-[0042], [0060] & [0063])
	Furthermore, Dutta, in the same field of endeavor, teaches wherein the metadata enables the first party and the second party synchronize the work flow associated with the one or more processes. (As stated above with respect to claim 7, see at least Dutta: paragraph(s) [0022]-[0024])
Examiner’s Note: 
(1)  The limitations “enables the first party and the second party synchronize the workflow associated with the one or more processes” in claim 9, lines 1-3 are an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
With respect to claim 10:
	Asthana and Dutta teach the method of claim 1, as stated above.
	Asthana further teaches comprising utilizing the first process engine by the first entity, (As stated above with respect to claim 4, see at least Asthana: paragraph(s) [0042])
wherein one or more records are maintained on the distributed immutable ledger, the one or more records comprising: the at least one instruction, the deposited information by the first party, and the deposited results by the second party, (As stated above with respect to claim 4, see at least Asthana: paragraph(s) [0042])
wherein the deposited information by the first party are stored on a first data block on the distributed immutable ledger by the first process engine, the first data block being monitored by the second party, and (As stated above with respect to claim 5, see at least Asthana: paragraph(s) [0006] & [0054]. See also Dutta: paragraph(s) [0044])
wherein the one or more results deposited by the second party are stored on a second data block on the distributed immutable ledger, the second data block being monitored by the first process engine. (As stated above with respect to claim 6, see at least Asthana: paragraph(s) [0006] & [0054]. See also Dutta: paragraph(s) [0044])
With respect to claim 20:
	Asthana and Dutta teach the computer program product of claim 16, as stated above.
	Asthana further teaches 
wherein the deposited information by the first party are stored on a first block on the distributed immutable ledger, the first block being monitored by the second party, the first party implementing rules or conditions associated with how the process is managed or how transactions associated with the process or corresponding workflow are verified. (By disclosing, the learning component 202 can monitor the cloud-based computing platform 112 to facilitate learning of one or more features and/or information related to one or more resources associated with the cloud-based computing platform 112. In addition, the first event data can be added into the first data block of the blockchain dataset in response to a determination that the first event data satisfies a defined criterion associated with a risk level (rules or conditions). See at least Asthana: paragraph(s) [0006], [0054], [0049], [0063] & [0075])
	Furthermore, Dutta, in the same field of endeavor, teaches wherein the deposited information by the first party are stored on a first block on the distributed immutable ledger such that the first block is monitored by the second party. (By disclosing, smart contract 125 (rules or conditions) may monitor data and perform data protection as required by the device. See at least Dutta: paragraph(s) [0044])

Response to Arguments
Applicant's arguments with respect to the 103 rejections  filed April 18, 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that nothing in Asthana or Dutta, either alone or in combination, seems to be directed to the claimed features related to the interactions of multiple parties (e.g., a first party and a second party) with a blockchain platform for providing instructions (by a first party), performing those instructions (by a second party), and a mechanism for confirming that processes associated with the instruction are performed (by the second party), it is noted that Asthana teaches that an orchestration engine using a blockchain for a cloud resource digital ledger can manipulate and/or compose one or more computing resources associated with a cloud-based computing platform, to which multiple parties are involved, and that the computing resources can perform an event associated with a smart contract. The events may be “requests” associated with the cloud-based computing platform, and a request is related to a requestor and a requestee. See at least Asthana: paragraph(s) [0042].
In response to applicant’s argument that the cited paragraphs in Asthana to which the Office Action refers as teaching the claimed "synchronization" process (i.e., the first party and the second party utilizing the metadata for workflow synchronization and management of progress status of one or more processes associated with the deposited information) simply are unrelated to any data synchronization within the meaning of the claim language, it is noted that it is unclear in the claims how the “data synchronization” (not defined in the claims) is different from Asthana’s workflow synchronization, which uses event data for the contract transaction such as a smart contract transaction between the one or more computing resources. See at least Asthana: paragraph(s) [0042].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Webster et al. (US 20200127843 A1) teaches process for managing escrow payments between multiple parties, including shared workflow for completing the blockchain smart contract and SaaS at least in paragraph(s) [0033] & [0054]-[0055].
Elden et al. (US 20190392392 A1) teaches blockchain-based workflow system, including smart contract, and that determining a role for the employee is authorized to perform the transaction. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.C.L./Examiner, Art Unit 3685   
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685